ex106formofexecutivep_image1.gif [ex106formofexecutivep_image1.gif]


Exhibit 10.6
TABLEAU SOFTWARE, INC.
PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE
(2013 EQUITY INCENTIVE PLAN)
Tableau Software, Inc. (the “Company”), pursuant to its 2013 Equity Incentive
Plan (the “Plan”), hereby awards to Participant the Performance Restricted Stock
Units (“PRSUs”) in respect of the number of shares of Common Stock set forth
below (the “Award”). The Award is subject to all of the terms and conditions as
set forth in this Performance Restricted Stock Unit Grant Notice, the
Performance Restricted Stock Unit Award Agreement, and the Plan, both of which
are incorporated herein in their entirety (collectively referred to as the
“Award Documents”). Capitalized terms not otherwise defined herein will have the
meanings set forth in the Plan, the Performance Restricted Stock Unit Award
Agreement or the Actual Award Determination Criteria attached hereto as Appendix
A (the “Criteria”). In the event of any conflict between the terms in this
notice and the Plan, the terms of the Plan will control.
Participant:    [    ]
Date of Grant:    [    ]
Target Number of PRSUs:    [    ]


Determination of Actual Award: Determination of the Actual Award will be made by
the Committee in accordance with the Criteria. On the Actual Award Determination
Date the Company will credit the Participant with an Actual Award representing
the number of PRSUs that may vest as provided below. The Actual Award may be
equal to all or a portion (including none) of the Maximum Award, as determined
by the Committee in accordance with the Criteria.


Vesting Schedule: Only those PRSUs which are subject to the Actual Award may
vest, with such vesting as follows and so long as participant remains in
continuous service with the company:


[INSERT PRSU VESTING SCHEDULE, TO COMMENCE VESTING ON THE FIRST PERMITTED
TRADING DATE (AS DEFINED BELOW)]


Notwithstanding the foregoing, as provided in and subject to Participant’s offer
letter or Change in Control Severance Agreement, as applicable, upon a Covered
Termination (as defined in the Company’s form of Change of Control Agreement),
100% of the unvested portion of Participant’s then outstanding Equity Awards
will immediately vest except that, with regard to any unvested but outstanding
PRSUs, the number of shares that will immediately vest upon a Covered
Termination will equal the greater of that number of shares that would vest (i)
at target or (ii) at actual achievement as of the date of the Covered
Termination.


“Permitted Trading Date” is a date during an open “window period” applicable to
Participant, as determined by the Company in accordance with its policy
permitting Participant to sell shares only during certain “window” periods as in
effect from time to time and on which same date the Participant is otherwise
permitted to sell shares of Common Stock on the open market.


Issuance Schedule: One share of Common Stock will be issued for each vested PRSU
in accordance with the issuance schedule set forth in Section 6 of the
Performance Restricted Stock Unit Award Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to the Award Documents. Participant further acknowledges
that as of the Date of Grant, the Award Documents set forth the entire
understanding between Participant and the Company regarding this Award and
supersede all prior oral and written agreements, promises and/or representations
on that subject with the exception of (i) equity awards





--------------------------------------------------------------------------------




previously granted and delivered to Participant, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this Award upon the terms and conditions set forth
therein.


By clicking “Accept,” Participant acknowledges having received and read the
Award Documents and agrees to all of the terms and conditions set forth in these
documents.


Furthermore, by clicking “Accept,” Participant consents to receive grant
documents for future awards, if any, by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.


Notwithstanding the above, if Participant has not actively accepted the Award
prior to the First Vesting Date, and the Award has not been forfeited prior to
such date, Participant is deemed to have accepted the Award on such First
Vesting Date, subject to all of the terms and conditions of the Award Documents.


TABLEAU SOFTWARE, INC.





--------------------------------------------------------------------------------






APPENDIX A
ACTUAL AWARD DETERMINATION CRITERIA




Determination of the Actual Award will be made by the Committee in accordance
with the criteria specified on this Appendix A.


Definitions: For purposes of the Award the following terms have the following
meanings:


[INSERT DEFINITIONS]


Determination of Actual Award: The Actual Award Determination Date will occur
within the [_____] day period following the expiration of the Performance
Period. Determination of the Target Number of PRSUs that will become subject to
the Actual Award will be made by the Committee as provided in the following
chart: 


[INSERT CHART AND ADDITIONAL DETAILS, IF ANY]
 







--------------------------------------------------------------------------------





TABLEAU SOFTWARE, INC.
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
(2013 EQUITY INCENTIVE PLAN)
Pursuant to the Performance Restricted Stock Unit Grant Notice (the “Grant
Notice”) and this Performance Restricted Stock Unit Award Agreement (the
“Agreement”) and in consideration of your services, Tableau Software, Inc. (the
“Company”) has awarded you the Performance Restricted Stock Units (“PRSUs”) in
respect of the number of shares of Common Stock set forth in the Grant Notice
(the “Award”) under its 2013 Equity Incentive Plan (the “Plan”). The Award is
granted to you effective as of the Date of Grant set forth in the Grant Notice.
Defined terms not explicitly defined in this Agreement will have the same
meanings given to them in the Plan. In the event of any conflict between the
terms in this Agreement and the Plan, the terms of the Plan will control. The
details of the Award, in addition to those set forth in the Grant Notice and the
Plan, are as follows.
1.GRANT OF THE AWARD. The Award represents the right to be issued on a future
date the number of shares of Common Stock equal to the number of PRSUs subject
to the Actual Award which vest upon the satisfaction of the terms set forth in
this Agreement, the Grant Notice and the Criteria. Except as otherwise provided
herein, you will not be required to make any payment to the Company with respect
to your receipt of the Award, the vesting of the PRSUs or the delivery of the
underlying Common Stock in settlement of the PRSUs.
2.VESTING. Subject to the limitations contained herein, the PRSUs subject to the
Actual Award will vest, if at all, in accordance with the vesting schedule
provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. Any PRSUs not determined to be subject
to the Actual Award on the Actual Award Determination Date will automatically be
forfeited on such date at no cost to the Company and you will have no further
right, title or interest in or to any underlying shares of Common Stock. Upon
such termination of your Continuous Service, the PRSUs that were not vested on
the date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to any underlying shares of
Common Stock.
3.    NUMBER OF SHARES.
(a)    The number of PRSUs subject to the Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.
(b)    Any shares, cash or other property that becomes subject to the Award
pursuant to this Section 3 and Section 7, if any, will be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
PRSUs covered by the Award.
(c)    Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 3.
4.    SECURITIES LAW AND OTHER COMPLIANCE. You may not be issued any shares
under the Actual Award unless either (a) the shares are registered under the
Securities Act; or (b) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. The Award also
must comply with other applicable laws and regulations governing the Award, and
you will not be issued any shares under the Award if the Company determines that
such issuance would not be in material compliance with such laws and
regulations.


- 1 -

--------------------------------------------------------------------------------




5.    TRANSFER RESTRICTIONS.
(a)    General. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of the
Award or the shares issuable in respect of the Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of the Award as security for a loan. The restrictions on
transfer set forth herein will lapse upon delivery to you of shares in respect
of the vested portion of the Award.
(b)    Death. The Award is transferable by will and by the laws of descent and
distribution. In addition, upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Agreement. In
the absence of such a designation, your executor or administrator of your estate
or, as applicable, your legal heirs, will be entitled to receive, on behalf of
your estate, such Common Stock or other consideration.
(c)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer the Award to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Award is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.
(d)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer the Award or your right to receive the distribution of Common Stock
or other consideration thereunder, pursuant to a domestic relations order that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of the Award with
the Company prior to finalizing the domestic relations order to help ensure the
required information is contained within the domestic relations order.
6.    DATE OF ISSUANCE.
(a)    The Company will deliver to you a number of shares of the Common Stock
equal to the number of vested PRSUs subject to the Actual Award, including any
additional PRSUs received pursuant to Section 3 above that relate to those
vested PRSUs on the applicable vesting date(s). However, if a scheduled delivery
date falls on a date that is not a business day, such delivery date will instead
fall on the next following business day.
(b)    Notwithstanding the foregoing, in the event that (i) you are subject to
the Company’s policy permitting certain individuals to sell shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling shares of Common Stock in the public market and any
shares covered by the Actual Award are scheduled to be delivered on a day (the
“Original Distribution Date”) that does not occur during an open “window period”
applicable to you, as determined by the Company in accordance with such policy,
or does not occur on a date when you are otherwise permitted to sell shares of
Common Stock on the open market, and (ii) the Company elects not to satisfy its
obligations for Tax-Related Items (as defined in Section 10) by withholding
shares from your distribution, withholding from compensation otherwise payable
to you or by permitting you to provide a cash payment, then such shares will not
be delivered on such Original Distribution Date and will instead be delivered on
the first business day of the next occurring open “window period” applicable to
you pursuant to such policy (regardless of whether you are still providing
Continuous Service at such time) or the next business day when you are not
prohibited from selling shares of Common Stock in the open market, but in no
event later than the fifteenth (15th) day of the third calendar month of the
calendar year following the calendar


- 2 -

--------------------------------------------------------------------------------




year in which the PRSUs originally became vested. The form of such delivery
(e.g., a stock certificate or electronic entry evidencing such shares) will be
determined by the Company. In all cases, the delivery of shares under the Actual
Award is intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and
will be construed and administered in such a manner.
7.    DIVIDEND EQUIVALENT PAYMENTS. You will be entitled to receive payments
equal to any cash dividends and other distributions paid with respect to a
corresponding number of shares issuable pursuant to the Award, provided that if
any such dividends or distributions are paid in shares, the Fair Market Value of
such shares will be converted into additional shares issuable pursuant to the
Award, and further provided that such additional shares will be subject to the
same forfeiture restrictions and restrictions on transferability as apply to the
shares issuable in settlement of the Award with respect to which they relate.
8.    RESTRICTIVE LEGENDS. The shares issued in settlement of the Actual Award
will be endorsed with appropriate legends as determined by the Company.
9.    AWARD NOT AN EMPLOYMENT OR SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice. 
Nothing in this Agreement (including, but not limited to, the vesting of the
Award pursuant to Section 2 or the issuance of the shares in settlement of the
Award), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Agreement or the Plan will: (i) confer upon you any right
to continue in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Agreement or the Plan unless such
right or benefit has specifically accrued under the terms of this Agreement or
Plan; or (iv) deprive the Company or an Affiliate of the right to terminate your
Continuous Service relationship, if any, at any time, and without regard to any
future vesting opportunity that you may have.
(b)    By accepting the Award, you acknowledge and agree that the right to
continue vesting in the Actual Award pursuant to Section 2 and the schedule set
forth in the Grant Notice is earned only by remaining in Continuous Service with
the Company or an Affiliate (not through the act of being hired, being granted
the Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Actual Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in the Grant Notice or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant with the Company or an Affiliate for the term of this
Agreement, for any period, or at all, and will not interfere in any way with
your right or the right of the Company or an Affiliate to terminate your
Continuous Service at any time, with or without cause and with or without
notice.
10.    RESPONSIBILITY FOR TAXES.
(a)    You acknowledge that, regardless of any action taken by the Company, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
in its discretion


- 3 -

--------------------------------------------------------------------------------




to be an appropriate charge to you even if legally applicable to the Company
(“Tax-Related Items”) is and remains your responsibility and may exceed the
amount actually withheld by the Company.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company or its agent to satisfy their withholding obligations with regard to all
Tax-Related Items, if any, by any of the following means or by a combination of
such means: (i) withholding from any compensation otherwise payable to you by
the Company or the Employer; (ii) causing you to tender a cash payment;
(iii) entering on your behalf (pursuant to this authorization without further
consent) into a “same day sale” commitment with a broker dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the Tax-Related Items and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Tax-Related Items
directly to the Company and/or its Affiliates; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Actual Award with a Fair Market Value (measured as of the
date shares of Common Stock are issued pursuant to Section 6) equal to the
amount of such Tax-Related Items. Depending on the withholding method, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates, in which case you will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, you are deemed to have
been issued the full number of shares of Common Stock issuable in settlement of
the vested portion of the Award, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.
(c)    Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.
11.    NO OBLIGATION TO MINIMIZE TAXES. You acknowledge that the Company is not
making representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting or settlement of the Award, the subsequent sale
of shares of Common Stock acquired pursuant to such settlement and the receipt
of any dividends and/or any dividend equivalent payments. Further, you
acknowledge that the Company does not have any duty or obligation to minimize
your liability for Tax-Related Items arising from the Award and will not be
liable to you for any Tax-Related Items arising in connection with the Award.
12.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the Tax-Related Items arising in
connection with the Award and by accepting the Award, you have agreed that you
have done so or knowingly and voluntarily declined to do so.
13.    UNSECURED OBLIGATION. The Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of


- 4 -

--------------------------------------------------------------------------------




the Company. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.
14.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
15.    NOTICES. Any notices provided for in the Grant Notice, this Agreement or
the Plan will be given in writing and will be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company. Notwithstanding the foregoing,
the Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan and the Award by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
16.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under the Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under the Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Award.
(c)    You acknowledge and agree that you have reviewed the documents provided
to you in relation to the Award in their entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting the Award, and
fully understand all provisions of such documents.
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
17.    GOVERNING PLAN DOCUMENT. The Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of the Award and those of the Plan, the provisions of the Plan will control.
18.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give


- 5 -

--------------------------------------------------------------------------------




effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.
19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
20.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
21.    COMPLIANCE WITH SECTION 409A OF THE CODE. The Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of taxation on you in respect
of the shares under Section 409A of the Code. Each installment of shares that
vests is intended to constitute a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2).
*    *    *
This Agreement will be deemed to be signed by you upon the signing by you of the
Performance Restricted Stock Unit Grant Notice to which it is attached.








- 6 -